David Newbern, Judge, concurring. The sentences with respect to all of the convictions mentioned in the majority opinion resulted from a previous petition to revoke. As to each of the offenses, Gordon was sentenced, at a revocation hearing in May, 1978, to five years with four years suspended on good behavior. These sentences were issued on May 15, 1978, pursuant to a petition to revoke. As mentioned in the majority opinion, the more recent petition to revoke, which is the subject of our consideration here, only requested revocation with respect to one of the previously imposed sentences, but it mentioned the others in the body of the petition. Gordon was arrested pursuant to that petition in May, 1979- The hearing on the petition was not held until August 23, 1979- It is, therefore, obvious that there was a violation of Ark. Stat. Ann. § 41-1209 (Repl. 1977), with respect to the hearing held on the petition to revoke pursuant to which Gordon was arrested. It is equally clear no violation of the statute has occurred with respect to the other three offenses, as no arrest had been made pursuant to any petition to revoke them. The “arrest” to which the statute refers must be an arrest for an offense which precipitates a petition. Walker v. State, 262 Ark. 215, 555 S.W. 2d 228 (1977). I fear the majority opinion suggests there might be some latitutde in the application of the statute. I see none but simply feel the statute is strictly inapplicable to all but the one case which was dismissed. Entirely separate from the consideration of the statute, is the question whether failure to petition for revocation on three of four outstanding sentences violates any constitutional guarantee. I agree with the majority that United States v. Tyler, 605 F. 2d 851 (1979), is inapplicable, but I would like to state separately my reason for distinguishing it. In the Tyler case, the defendant was subjected to separate revocation hearings on each of several known offenses which had occurred and upon which revocation of a single sentence was sought. In this case we have several sentences which are potentially revocable, but we are dealing only with one offense which may serve as a predicate for revocation. It should be made clear that, unlike the Tyler case, no issue was made in this case of the time which elapsed between the prostitution arrest and the time the petition to revoke in the remaining cases was filed. It should also be made clear that this case does not stand for the proposition that the prosecution may proceed in a piecemeal manner by having separate hearings on the same conduct proposed as a ground for revocation until each of the revocable sentences has been adjudicated. The petition to revoke in CR 75-332 was dismissed by the court because of a clear violation of the statute referred to above. Thus, prior to the hearing we consider here there had been no hearing on the merits as to whether any suspension of sentence should be revoked because of the prostitution episode. Had the prosecution failed in a hearing on the merits with respect to revocation of one of the suspensions, I am confident this court would not have approved any subsequent revocation based on the same alleged offense.